Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 1/4/2022, Applicant amended the Claims and specification and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 102 and 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 7/15/2020, with a priority to CN 202010129824.4 filed 02/28/2020.
Claim(s) 1-14 are pending for examination. Claim(s) 1, 7, 13 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Seokhwan US Pub. No. 2020/0364576 (Kim) in view of Nal Kalchbrenner et al. “A Convolutional Neural Network for Modelling Sentences” https://doi.org/10.48550/arXiv.1404.2188 (Kalchbrenner).

Claim 1: 
	Kim teaches: 
A text labeling method, comprising: 
processing input information to obtain word embedding representation information corresponding to the input information [¶ 0041, 48-50, Fig. 2] (input transcript, analytics system for processing input) [¶ 0027] (textual representation of a sequence of words); 
performing …  convolution feature extraction on the word embedding representation information to obtain a classification result of each character from the word embedding representation information [¶ 0024, ] (convolutional neural networks for feature extraction) [¶ 0090, 115] (extract information) [¶ 0061, 79, 82, 112] (SoftMax classifier to generate a punctuation label probability for a word in the sequence of words); and 
inserting a label into the input information based on the classification result [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation). 

	Kim fails to teach, but Kalchbrenner teaches: 
{performing} dynamic {convolution feature extraction} [pages 1-7] (Dynamic Convolutional Neural Network (DCNN) adopted for the semantic modelling of sentences) … 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of labeling terms and inserting punctuation in Kim and the method of sematic modeling in Kalchbrenner, with a reasonable expectation of success. 
	The motivation for this combination would have been increasing the performance of language modeling [Kalchbrenner: Pages 1, 6, 8, 9].
Another motivation for doing so would have been that of simple substitution (See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B)). Kim differs from the claimed invention by including Dynamic CNN (DCNN) in place of a regular CNN. Further, Kalchbrenner teaches that semantic modeling was well known in the art. One of ordinary skill in the art could have predictably substituted the DCNN for the CNN because both are convolutional neural networks.

Claim 2: 
	Kim teaches: 
The text labeling method according to claim 1, wherein processing input information to obtain word embedding representation information corresponding to the input information further comprises: 

converting each character in the input information into a unique word indicator of the character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation, Fig. 3 shows each t as a “unique word indicator of the character”); and 
performing a word embedding layer processing on the word indicator to obtain a word embedding representation corresponding to each word indicator and form the word embedding representation information corresponding to the input information [¶ 0056-63, Fig. 4A] (bi-directional recurrent layers, neural network architecture incorporates layer-wise attentions) [see also: ¶ 0017-22, 30, 32-36, 43, 49, 56-71, 73, 74, 78, 81-82, 86, 92-95, 105-106, 108, 110, 112; Figs 4A-4D]. 

Claim 3: 
	Kim teaches: 
The text labeling method according to claim 1, wherein performing dynamic convolution feature extraction on the word embedding representation information to obtain the classification result of each character from the word embedding representation information further comprises: 
using word embedding layer information in a time window corresponding to each character as context information for feature extraction [¶ 0021, 31, 51, 74, 77] (time step is a “time window”) [¶ 0090, 115] (extract information); and 
performing dynamic convolution feature extraction on the context information to obtain the classification result of each character from the word embedding representation information [¶ 0024] (convolutional neural networks perform “dynamic convolution”) [¶ 0090, 115] (extract information) [¶ 0061, 79, 82, 112] (SoftMax classifier to generate a punctuation label probability for a word in the sequence of words). 
Kalchbrenner also teaches a time window [Pages 2-5] (time delay neural network). 

Claim 4: 
	Kim teaches: 
The text labeling method according to claim 1, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claim 5: 
[Examiner’s Note: Claim 5 is similar to claim 4, except it depends from claim 2 instead of claim 1.]

The text labeling method according to claim 2, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claim 6: 
	[Examiner’s Note: Claim 6 is similar to claim 4, except it depends from claim 3 instead of claim 1.]
Kim teaches: 
The text labeling method according to claim 3, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ . 

Claims 7-14: 
Claim(s) 7, 13, 14 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claims 7, 13 are “device” claims and Claim 14 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 8 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 9 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 10 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 11 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 12 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Thomson; David et al. US 10573312 teaches: recurrent or convolutional neural network may be trained on acoustic and text features to generate punctuation, FIG. 15 illustrates an example environment for adding capitalization and punctuation to a transcription.
Shinn; Hong Shik et al. US 20190080252 teaches: punctuation may be added, convolutional neural networks; text-to-speech. 
Juergen; Fritsch et al. US 20100076761 teaches: punctuations are automatically predicted and inserted into a transcription of speech. 
Divay, Olivier et al. US 20040138881 teaches: Automatic insertion of non-verbalized punctuation. 
Gilbert; Mazin et al. US 20120022950 teaches: Voice messages received from users are converted to raw text messages that are normalized to insert proper punctuation and extract entity information. 
LIU; Haibo et al. US 20140214406 teaches: extracting, from the Chinese language model, a plurality of probabilities for punctuation marks associated with each characteristic unit, adding punctuation marks based on a weight. 

Response to Arguments
Applicant’s arguments, see response pages 9-10, filed 1/4/2022, with respect to the rejection(s) of claim(s) 1, 7, 13 under Kim have been fully considered and are Kalchbrenner.

35 USC 103 Rejection: 
The applicant argues that “The dynamic convolution feature extractor has a different convolution kernel at each time, and the convolution Kemal is obtained according to the input ai the current time.” (response page 9-10). 
The examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different convolution kernel at each time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov